                          Case 21-32299 Document 25 Filed in TXSB on 07/27/21 Page 1 of 2
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re       11500 Space Center, LLC                                                                           Case No.     21-32299
                                                                                Debtor(s)                      Chapter      11
                                                                        AMENDED
                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

          FLAT FEE
              For legal services, I have agreed to accept                                                  $
              Prior to the filing of this statement I have received                                        $
              Balance Due                                                                                  $

             RETAINER
              For legal services, I have agreed to accept and received a retainer of                       $                20,700.00 *
           The undersigned shall bill against the retainer at an hourly rate of                           $                    400.00
            [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court approved
            fees and expenses exceeding the amount of the retainer.
                                                                  * On May 27, 2021, a retainer of $10,,000.00 was received by Haselden Farrow, PLLC (“HF”),
                                                                 via wire transfer from John K. & Sandra Munz. On June 2, 2021, an additional retainer of
                                                                 $20,000 was received via wire transfer from John K & Sandra Munz for pre and post-petition
2.     $ 1,738.00 of the filing fee has been paid.               bankruptcy services to be provided to the Debtor,. On June 1, 2021, HF applied $4,100.00 of
                                                                 the prepetition retainer for legal services and expenses provided provided to the Debtor. On
3.     The source of the compensation paid to me was:
                                                                 July 6, 2021, prior to the bankruptcy filing, HF applied an additional $5,200.00 of the
            Debtor           Other (specify):         John K. & Sandra Munz prepetition retainer fgal services and expenses provided in conjunction
                                                                                          with the bankruptcy preparation, leaving the balance of $20,700.00 as the
4.     The source of compensation to be paid to me is:                                    aggregate retainer for post-petition services in the Chapter 11 case of
                                                                                          11500 Space Center, LLC.
            Debtor           Other (specify):         Debtor and/or John K. & Sandra Munz

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.    [Other provisions as needed]
                  e. Scope of representation is more specifically detailed in Application to Employ Debtor's Counsel.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                          Case 21-32299 Document 25 Filed in TXSB on 07/27/21 Page 2 of 2

 In re       11500 Space Center, LLC                                                                      Case No.   21-32299
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     July 20, 2021                                                              /s/ Melissa A. Haselden
     Date                                                                       Melissa A. Haselden
                                                                                Signature of Attorney
                                                                                Haselden Farrow PLLC
                                                                                700 Milam, Suite 1300
                                                                                Pennzoil Place
                                                                                Houston, TX 77002
                                                                                (832)819-1149 Fax: (866)405-6038
                                                                                mhaselden@haseldenfarrow.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
